On exceptions. Plaintiff in replevin, assignee of a conditional sale contract, claimed title to an automobile held by defendant, a deputy sheriff, on attachment in favor of a creditor of the vendee. The sale was made on September 12,1928, and the vendee took possession of the automobile on that day.
On September 15 the contract was recorded in the clerk’s office of the city in which vendee resided. In the meantime, the automobile had been attached.
Sec. 8, Chap. 114, R. S. 1916, reads:
“No agreement that personal property bargained and delivered to another shall remain the property of the seller till paid for is valid unless the same is in writing and signed by the person to be bound thereby, and when so made and signed whether said agreement is or is called a note, lease, conditional sale, purchase on instalment, or by any other name, and in whatever form it may be, it shall not be valid except as between the original parties thereto unless it is recorded in the office of the clerk of the city, town or plantation organized for any purpose in which the purchaser resides at the time of the purchase.” °
An unrecorded conditional sale contract is not valid against an attaching creditor. Exceptions overruled. S. Arthur Paul, George E. Thompson, for plaintiff. Maxwell & Conquest, for defendant.